DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/22 has been entered.
Claim Status
Applicant’s arguments and amendments dated 12/1/22 have been received and entered in the application.
Claims 1-16, 18-21, and 27-28 are currently pending and examined on the merits. 
Claim 1 is currently amended. 
Claims 27-28 are newly added. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-12, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al., Redefining the in vivo origin of metanephric nephron progenitors of complex kidney structures from pluripotent stem cells. Cell Stem Cell, Vol. 14, No. 1 (2 Jan 2014) pp. 53-67 (cited on IDS dated 11/26/19, hereinafter Taguchi). 
	Taguchi discloses methods of preparing renal progenitors from induced pluripotent stem cells (iPSCs) (Abstract). Taguchi discloses culturing human iPSCs in a basal media containing BMP for one day to produce embryoid bodies (Metanephric nephron progenitor induction from human iPSCs, Fig. 7). The basal media is preferably, a serum free DMEM/F12 (Human iPS cell culture). The embryoid bodies are then cultured in a media containing FGF2 and Activin for two days to produce an epiblast (Fig. 7). The epiblast cells are then cultured for 6 days in a media containing 10 µM CHIR99021 and BMP to produce posterior nascent mesoderm cells (Fig. 7) The posterior nascent mesoderm cells are cultured in a media containing 3 µM CHIR99021, BMP4, Activin and retinoic acid for two days to produce posterior intermediate mesoderm cells (Fig. 7). The posterior intermediate mesoderm cells demonstrate positive expression of Osr1, Wt1, and Hox11 (Fig. 7). The posterior mesoderm cells are then cultured in 1 µM CHIR99021 and FGF9 for 2 days to produce metanephric mesenchyme cells (i.e., renal progenitors) (Fig. 7). The renal progenitor cells demonstrate positive expression of Osr1, Wt1, Hox11, Pax2, and Six2 (Fig. 7). Taguchi explains that the resultant renal progenitor cells are capable of reconstituting 3D nephric tubules and glomeruli (Discussion). 
Therefore, every limitation of claims 1-4, 8, 11-12, 27-28 is present in Taguchi and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi as applied to claims 1-4, 8, 11-12, 27-28 above, and in view of Osafune et al., US Publication No. 2016/0137985 (cited on IDS dated 11/26/19, hereinafter Osafune).
Taguchi does not disclose that the cells are cultured in a culture vessel coated with an extracellular matrix. 
Osafune discloses methods of generating renal progenitor cells from intermediate mesoderm cell (Abstract). Osafune discloses obtaining a population of intermediate mesoderm (IM) cells and culturing under adherent conditions ([0036], [0038]-[0039]). The IM cells may be derived from induced, human pluripotent stem cells ([0050], [0052])). Preferably, the IM cells are OSR-1 positive cells ([0036]). The culture dishes are coated using agents known for being suitable for adherent culture, including laminin ([0040]-[0041]). The IM cells are then cultured in a basal media supplemented with a transforming growth factor β (TGFβ) signaling activator and a bone morphogenic growth factor (BMP) inhibitor ([0042]). In some embodiments, the media may be further supplemented with fibroblast growth factor 9 (FGF9) and a glycogen synthase kinase-3β (GSK-3β) inhibitor, such as CHIR99021 ([0024], [0047]). The resultant renal progenitor cells demonstrate positive expression of SIX2 ([0037]).
As Taguchi and Osafune are both directed to methods of producing renal progenitor cells from intermediate mesoderm cells, it would have been obvious to one of ordinary skill in the art. A skilled artisan would be motivated to use the substrates disclosed in Osafune as a simple substitution for another with a predictable result that renal progenitor cells would be formed. 
Osafune does not disclose that the laminin is a laminin 511 E8 fragment. However, Osafune discloses that culture dishes may be coated laminin ([0040]-[0041]). It would be obvious to one of ordinary skill in the art to try a laminin 511 E8 fragment as one of a finite number of identified laminins suitable for adherent culture, with the predictable result that the IM cells could successfully be cultured. 

Allowable Subject Matter
Claims 5, 13-16, 19-21 are allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments dated 12/1/22 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Conclusion
Claims 1-4, 6-8, 11-12, 27-28 are rejected. Claims 5, 13-16, and 18-21 are allowed. Claims 9-10 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632